          Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and                             )
JEFFREY COVINGTON,                              )
                                                )
                       Plaintiffs,              )
                                                )
v.                                              )   Case No. 19-cv-00718-PRW
                                                )
CSAA FIRE AND CASUALTY                          )
INSURANCE, d/b/a AAA FIRE AND                   )
CASUALTY INSURANCE COMPANY,                     )
INC.,                                           )
                                                )
                       Defendant.               )

     DEFENDANT, CSAA FIRE AND CASUALTY INSURANCE COMPANY’S
                  PROPOSED VOIR DIRE OF JURORS

          The Defendant, CSAA Fire and Casualty Insurance Company (“CSAA”), respectfully

requests that the Court question the jury panel as set forth below. CSAA further requests that

in the event any prospective juror indicates he/she has a problem with insurance companies

based on a prior experience, then CSAA requests that the Court call that person to the bench

for additional questioning by the Court and counsel outside the presence of the remaining

jurors.

                                     DESCRIPTION OF THE CASE

          In this case, Plaintiffs were members of AAA, the auto club. Through their AAA

membership, they purchased insurance for their home and autos from CSAA (California

State Automobile Association). CSAA is sometimes referred to as AAA Insurance.

Plaintiffs sued CSAA for breach of contract and bad faith based on CSAA’s investigation
       Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 2 of 10



and handling of Plaintiffs’ homeowner’s claim. The interior of Plaintiffs’ home suffered

water damage as a result of an ongoing, long-term leak that Plaintiffs knew about.

Nonetheless, Plaintiffs waited approximately nine months before notifying CSAA of this

claim. CSAA denied Plaintiffs’ claim pursuant to an exclusion in the policy that precludes

coverage for ongoing leaks of that nature known by the insureds.

1.    Familiarity With the Case.

      a.     Do you, any members of your immediate family, or close personal friends have

             any knowledge of any kind regarding this lawsuit, other than what has been

             told to you here today?

      b.     Have you seen, read, or heard anything about this case in any newspaper,

             magazine, television, or radio?

      c.     Have you read or heard anything about this case from any source?

2.    Familiarity With the Parties, Counsel, or Potential Witnesses.

      a.     Have you or any relative or close friend ever worked for, been employed by,

             or had any business association with CSAA or AAA Insurance?

      b.     Have you or any relative or close friend ever worked for or had any business

             dealings with CSAA or any company associated with CSAA? If yes, has your

             experience with either company affected your ability to render an impartial

             verdict in this case?




                                            2
 Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 3 of 10



c.   Have you or any relative or close friend ever been insured by CSAA or AAA

     Insurance? If yes, has your experience with CSAA affected your ability to

     render an impartial verdict in this case?

d.   Have you or any relative or close friend ever been dissatisfied with the manner

     in which CSAA or AAA treated you, your business, a family member, or a

     friend?

e.   Have you or any relative or close friend ever had any problems, concerns,

     disputes, or unpleasant dealings or business with CSAA or AAA, or with any

     company or person affiliated with CSAA or AAA?

f.   The lawyers representing CSAA are Gerard F. Pignato, Matthew C. Kane, and

     Joshua K. Hefner of RYAN WHALEY COLDIRON JANTZEN PETERS & WEBBER,

     PLLC in Oklahoma City, Oklahoma. The lawyer representing the Plaintiffs,

     Tammy Covington and Jeffrey Covington, is Douglas J. Shelton of SHELTON

     & WALKLEY LAW GROUP in Oklahoma City, Oklahoma.

     i.     Do you know any of these lawyers, or anyone who works at their law
            firms?

     ii.    Have you or any of your relatives or close friends worked for or applied
            for a job with any of these lawyers or law firms?

     iii.   Have you or any of your relatives or close friends ever been represented
            by any of these lawyers or law firms or been involved in any legal
            matter in which any of these lawyers or law firms represented another
            party?

g.   The following persons may be called as witnesses or referred to during this

     trial. Please raise your hand if you know or have had any contact or


                                    3
      Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 4 of 10



           association, personal or professional, with any of these persons or

           organizations:

                     Name & Address
                     Ian Rupert
                     Matthew Amick
                     Danny Griffin
                     Don Ray Sharp
                     Sean Agha
                     Michael Moriarty
                     Norman Ortega
                     Alan Heise
                     Danielle Perez
                     Duane Smith
                     Alana Hare
                     Mary Jensen

3.   Education, Training, Employment, and Other Experience.

     a.    Do you, any close friend, or any relative have any experience or special

           training in the insurance business?

     b.    Do you, any close friend, or any relative have any experience or special

           training in the residential construction industry, including residential

           remodeling, repairs, and renovation?

     c.    Are you, or any relative or close friend, a lawyer?

     d.    Are you, or any relative or close friend, a judge, law clerk, law student, legal

           intern, court attendant, clerk, or part of the court’s personnel?

                                           4
      Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 5 of 10



     e.    Have you, or any relative or close friend, had any legal training or experience?

     f.    Have you, or any relative or close friend, ever worked at a law firm or for a

           lawyer in any capacity?

     g.    Have you or any of your relatives or close friends ever settled a lawsuit to

           which you were a party?

     h.    Have you or any of your relatives or close friends ever been in any kind of a

           dispute with an insurance company?

     i.    Have you ever had a negative experience with an insurance company?

4.   Experience With the Legal System.

     a.    Have you ever served as a juror before? If so, please indicate:

           i.     The number of times;

           ii.    The dates of service;

           iii.   The type of case;

           iv.    Whether the verdict was for the Plaintiff or the Defendant;

           v.     Whether you served as the foreperson; and

           vi.    Whether your prior jury service might interfere with your ability to
                  return a fair and just verdict in this case.

     b.    Do you know any other member of the jury panel?

     c.    Have you or any relative or close friend ever sued anyone or presented a claim

           against anyone? If so:

           i.     Please state the type of case or proceeding and your role in it.




                                           5
      Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 6 of 10



           ii.    Is there anything about that experience that would prevent you from
                  being fair to all parties in this case?

     d.    Have you, or any relative or close friend, ever been sued? If so:

           i.     Please state the type of case or proceeding and your role in it.

           ii.    Is there anything about that experience that would prevent you from
                  being fair to all parties in this case?

     e.    Have you ever appeared as a witness, given testimony in court, or been

           deposed?

5.   Bias, Prejudice, and Ability to Serve.

     a.    Do you have any feelings either for or against insurance companies that would

           in any way affect your view in this case or make you more or less inclined to

           find in favor of either party?

     b.    Do you believe that you may have difficulty in following the rule of law that

           your verdict may not be based on suspicion, guesswork, or assumptions, but

           that you must carefully consider all of the evidence and be convinced by the

           preponderance of the evidence?

     c.    The Court will instruct you that, in arriving at a verdict, you must not be

           motivated by sympathy for or prejudice against any party, but that you must

           base your verdict solely on the evidence that will be produced in this

           courtroom in light of the Court’s legal instructions. Are you unwilling or

           unable to follow such a rule?




                                            6
 Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 7 of 10



d.   Do you feel that you could follow the Court’s instructions on the law

     governing this case, even though you might have a differing personal view as

     to what the law should be?

e.   During the course of this case, you will be instructed that you are not to read

     any newspaper coverage or watch or listen to any other media coverage about

     the case or about any issues or stories that may be related to the case. You also

     will be instructed that you may not speak with anyone about the case and that

     you cannot have any contact with any of the lawyers about the case. Do you

     have any reason why you may be unable or unwilling to follow those

     instructions?

f.   Do you have any reason to believe that you might be prejudiced or biased

     either for or against either party to this litigation?

g.   Do you have any negative feelings regarding lawsuits in general?

h.   Do you understand that the mere fact that someone files a lawsuit does not

     mean that lawsuit has merit?

i.   It is estimated that the trial of this case will take approximately 3 days. In light

     of this, do you have any substantial reason why you could not serve as a

     member of the jury in this case?

j.   Do you have any physical condition that makes it:

     i.     Uncomfortable to sit for a long period of time?

     ii.    Difficult to hear what is going on the courtroom?



                                      7
 Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 8 of 10



     iii.   Difficult to see exhibits or other pieces of evidence that may be used
            during the trial?

     iv.    Some other type of physical problem that might interfere with your
            ability to concentrate on the case and what is going on in the
            courtroom?

k.   Do you have any type of personal problems or other pressing matters of

     concern that would make it difficult or impossible for you to concentrate on

     what is going on during the trial because your mind would be elsewhere?

l.   Have you, a family member, or close friend, ever remodeled, repaired or

     renovated the interior of your house?

m.   Have you, a family member, or close friend, ever remodeled, repaired or

     renovated the interior of your house due to a water loss or a weather event?

n.   Have you, a family member, or close friend, had any experience with public

     adjusters?

     i.     If so, please explain.

     ii.    Would your experience in this regard affect your ability to render an
            impartial verdict in this case?

o.   Have you, a family member, or close friend had any experience with

     contractors?

     i.     If so, please explain.

     ii.    Would your experience in this regard affect your ability to render an
            impartial verdict in this case?




                                     8
 Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 9 of 10



p.   Have you, or any relative or close friend ever made a claim to your

     homeowner’s insurance company? If so, please explain the nature and

     outcome of the claim.

q.   If you were selected as a juror in this case, do you know of any reason why you

     could not sit as an impartial juror?

r.   Do you have any reason whatsoever why you would prefer not to serve as a

     juror in this case? If so, what is that reason?

                                            Respectfully submitted,


                                            s/ Gerard F. Pignato
                                            Gerard F. Pignato, OBA No. 11473
                                            Matthew C. Kane, OBA No. 19502
                                            Joshua K. Hefner, OBA No. 30870
                                            RYAN WHALEY COLDIRON JANTZEN
                                              PETERS & WEBBER, PLLC
                                            400 North Walnut Avenue
                                            Oklahoma City, Oklahoma 73104
                                            Telephone: 405-239-6040
                                            Facsimile: 405-239-6766
                                            Email: jerry@ryanwhaley.com
                                                   mkane@ryanwhaley.com
                                                   jhefner@ryanwhaley.com
                                            ATTORNEYS FOR DEFENDANT




                                     9
       Case 5:19-cv-00718-PRW Document 44 Filed 07/17/20 Page 10 of 10



                            CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, I electronically transmitted the attached
document to the Clerk of Court using the Electronic Case Filing System for filing. Based on
the records currently on file in this case, the Clerk of Court will transmit a Notice of
Electronic Filing to the following:

       Douglas J. Shelton, Esquire

                                                 s/ Gerard F. Pignato
                                                 For the Firm




                                            10
